 


113 HR 3243 IH: Supporting Teachers and Enhancing Manufacturing (STEM) Jobs Act of 2013
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3243 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2013 
Ms. Esty introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide support for K–12 teacher professional development programs at the National Science Foundation and the Department of Education in the areas of science, technology, engineering, and mathematics education, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Supporting Teachers and Enhancing Manufacturing (STEM) Jobs Act of 2013. 
2.FindingsThe Congress finds the following: 
(1)There is broad consensus that increasing the number and quality of workers in STEM fields is critical to maintaining United States economic leadership and global competitiveness. 
(2)Scientific innovation has produced approximately half of all United States economic growth since 1950. 
(3)Due to shortages of skilled workers, approximately 600,000 United States manufacturing jobs remained vacant in 2011. 
(4)Over the past 10 years, growth in STEM jobs in the United States was three times greater than that of non-STEM jobs. Additionally, STEM jobs are forecasted to grow at an even faster rate in the next decade. 
(5)United States employees in STEM fields earn higher wages, receiving 26 percent more on average than their non-STEM counterparts. 
(6)Employment in engineering fields is expected to grow by 11 percent by 2018. Among individuals holding undergraduate degrees, engineers earn some of the highest starting salaries on average. 
(7)Employment in computer systems design and related services, which is dependent on high-level math and problem-solving skills, is projected to grow by 45 percent by 2018. 
(8)In 2008, 31 percent of United States college graduates majored in science or engineering fields, as opposed to 61 percent of graduates in Japan and 51 percent of graduates in China. 
(9)In 2011, the World Economic Forum ranked the United States 48th in quality of mathematics and science K–12 teacher instruction. 
(10)Recent reports on standardized testing show that students in the United States perform average or below average in mathematics and science as compared to their international peers. 
(11)In 2011, only 45 percent of United States high school graduates were ready for college-level math, and only 30 percent were ready for college-level science. 
(12)In 2007, 33 percent of public middle school science teachers and 36 public of public middle school math teachers either did not have a college degree in the subject or were not certified to teach the subject. 
(13)United States teachers generally spent more time in the classroom with students and less time on professional development than their counterparts in top-performing countries. 
(14)United States teachers cite inadequate support from administrators on curriculum development as one of the top reasons for leaving their jobs. 
(15)Exposure to projects and problem-based learning give high school students the skills that they need to be successful in engineering undergraduate and graduate programs of study as well as future careers. 
3.National Science Foundation master teaching fellowships trackThe National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n et seq.) is amended by inserting after section 10A the following: 
 
10B.National science foundation teaching fellowships and master teaching fellowships 
(a)In general 
(1)Grants 
(A)In generalAs part of the Robert Noyce Teacher Scholarship Program established under section 10, the Director shall establish a separate program to award grants to eligible entities to enable such entities to administer fellowships in accordance with this section. 
(B)DefinitionsThe terms used in this section have the meanings given the terms in section 10. 
(2)FellowshipsFellowships under this section shall be available only to— 
(A)science, technology, engineering, or mathematics professionals, who shall be referred to as National Science Foundation Teaching Fellows and who, in the first year of the fellowship, are enrolled in a master’s degree program leading to teacher certification or licensing; and 
(B)mathematics and science elementary and secondary school teachers, who shall be referred to as National Science Foundation Master Teaching Fellows, and who possess a master’s degree in their field or who do not possess a master’s degree in education and/or their respective field but possess potential to become highly effective mathematics and science teachers and leaders in their respective schools. 
(b)EligibilityIn order to be eligible to receive a grant under this section, an eligible entity shall enter into a partnership that— 
(1)shall include— 
(A)not less than 1 high need local educational agency and a public school or a consortium of public schools served by the agency; 
(B)a department within an institution of higher education participating in the partnership that provides an advanced program of study in mathematics and science; and 
(C) 
(i)a school or department within an institution of higher education participating in the partnership that provides a teacher preparation program; or 
(ii)a 2-year institution of higher education that has a teacher preparation offering or a dual enrollment program with an institution of higher education participating in the partnership; and 
(2)may include 1 or more nonprofit organizations that have a demonstrated record of capacity to provide expertise or support to meet the purposes of this section.  
(c)Use of grantsGrants awarded under this section shall be used by the eligible entity (and participating institutions of higher education of the consortium, if applicable) to develop and implement a program for National Science Foundation Teaching Fellows or National Science Foundation Master Teaching Fellows, through— 
(1)administering fellowships in accordance with this section, including providing teaching fellowship salary supplements; 
(2)in the case of National Science Foundation Teaching Fellowships— 
(A)offering academic courses and clinical teaching experiences leading to a master’s degree and designed to prepare individuals to teach in elementary schools and secondary schools, including such preparation as is necessary to meet the requirements for certification or licensing; and 
(B)offering programs both during and after matriculation in the program for which the fellowship is received to enable fellows to become highly effective mathematics and science teachers, including mentoring, training, induction, and professional development activities, to fulfill the service requirements of this section, including the requirements of subsection (e), and to exchange ideas with others in their fields; and 
(3)in the case of National Science Foundation Master Teaching Fellowships— 
(A)in the case of fellows who have a master’s degree in education or in their respective field— 
(i)offering academic courses and leadership training to prepare individuals to become master teachers in elementary schools and secondary schools; and 
(ii)offering programs both during and after matriculation in the program for which the fellowship is received to enable fellows to become highly effective mathematics and science teachers, including mentoring, training, induction, and professional development activities, to fulfill the service requirements of this section, including the requirements of subsection (e), and to exchange ideas with others in their fields; and 
(B)in the case of fellows who do not have a master’s degree in education or in their respective field— 
(i)offering academic courses for individuals to earn a master’s degree;  
(ii)offering programs both during and after matriculation in the program for which the fellowship is received to enable fellows to become highly effective mathematics and science teachers, including mentoring, training, and induction, to fulfill the service requirements of this section, including the requirements of subsection (e), and to exchange ideas with others in their fields; and 
(iii)offering professional development programs that provide for continuous followup training during the academic year that may include— 
(I)an online forum that may include— 
(aa)a discussion forum for Master fellows to share best practices with other fellows; and 
(bb)a question and answer forum for Master fellows to ask questions of faculty from the institution of higher education or any other member of the partnership; 
(II)a summer workshop training of no less than 2 weeks; and 
(III)direct interaction with faculty throughout the year.  . 
4.Teacher and principal training and recruiting fundSections 2101, 2012, and 2013 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601, 6602, 6603) are amended to read as follows: 
 
2101.PurposeThe purpose of this part is to provide grants to State educational agencies, local educational agencies, State agencies for higher education, and eligible partnerships that may include nonprofit organizations or private corporations in order to— 
(1)increase student academic achievement through strategies such as improving teacher and principal quality and increasing the number of highly qualified teachers in the classroom and highly qualified principals and assistant principals in schools; and 
(2)hold local educational agencies and schools accountable for improvements in student academic achievement. 
2102.DefinitionsIn this part: 
(1)Arts and sciencesThe term arts and sciences means— 
(A)when referring to an organizational unit of an institution of higher education, any academic unit that offers one or more academic majors in disciplines or content areas corresponding to the academic subjects in which teachers teach; and 
(B)when referring to a specific academic subject, the disciplines or content areas in which an academic major is offered by an organizational unit described in subparagraph (A). 
(2)Charter schoolThe term charter school has the meaning given the term in section 5210. 
(3)High-need local educational agencyThe term high-need local educational agency means a local educational agency— 
(A) 
(i)that serves not fewer than 10,000 children from families with incomes below the poverty line; or 
(ii)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; and 
(B) 
(i)for which there may be a high percentage of teachers not teaching in the academic subjects or grade levels that the teachers were trained to teach; or 
(ii)for which there may be a high percentage of teachers with emergency, provisional, or temporary certification or licensing. 
(4)Highly qualified paraprofessionalThe term highly qualified paraprofessional means a paraprofessional who has not less than 2 years of— 
(A)experience in a classroom; and 
(B)postsecondary education or demonstrated competence in a field or academic subject for which there is a significant shortage of qualified teachers. 
(5)Out-of-field teacherThe term out-of-field teacher means a teacher who is teaching an academic subject or a grade level for which the teacher is not highly qualified. 
(6)PrincipalThe term principal includes an assistant principal. 
2103.Authorizations of appropriations 
(a)Grants to States, local educational agencies, and eligible partnershipsThere are authorized to be appropriated to carry out this part (other than subpart 5) $3,175,000,000 for fiscal year 2014 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(b)National programsThere are authorized to be appropriated to carry out subpart 5 such sums as may be necessary for fiscal year 2014 and each of the 5 succeeding fiscal years.. 
5.Mathematics and science partnershipsPart B of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661 et seq.) is amended to read as follows:  
 
BMathematics and Science Partnerships 
2201.Purposes; definitions 
(a)PurposeThe purpose of this part is to improve the academic achievement of students in the areas of mathematics and science by encouraging State educational agencies, institutions of higher education, local educational agencies, elementary schools, and secondary schools to participate in programs that— 
(1)improve and upgrade the status and stature of mathematics and science teaching by encouraging institutions of higher education to assume greater responsibility for improving mathematics and science teacher education through the establishment of a comprehensive, integrated system of recruiting, training, and advising mathematics and science teachers; 
(2)focus on the education of mathematics and science teachers as a career-long process that continuously stimulates teachers intellectual growth and upgrades teachers knowledge and skills in order to better retain good teachers; 
(3)bring mathematics and science teachers in elementary schools and secondary schools together with scientists, mathematicians, and engineers to increase the subject matter knowledge of mathematics and science teachers to foster relationships and improve such teachers’ teaching skills through the use of sophisticated laboratory equipment and work space, computing facilities, libraries, and other resources that institutions of higher education are better able to provide than the elementary schools and secondary schools; 
(4)develop more rigorous mathematics and science curricula that are aligned with challenging State and local academic content standards and with the standards expected for postsecondary study and careers in engineering, mathematics, and science; and 
(5)improve and expand training of mathematics and science teachers, including training such teachers in the effective integration of technology and project-based learning units into curricula and instruction. 
(b)DefinitionsIn this part: 
(1)Eligible partnershipThe term eligible partnership means a partnership that— 
(A)shall include— 
(i)if grants are awarded under section 2202(a)(1), a State educational agency; 
(ii)an engineering, mathematics, or science department of an institution of higher education; and 
(iii)a high-need local educational agency; and 
(B)may include— 
(i)another engineering, mathematics, science, or teacher training department of an institution of higher education; 
(ii)additional local educational agencies, public charter schools, public or private elementary schools or secondary schools, or a consortium of such schools; 
(iii)a business; or 
(iv)a nonprofit or for-profit organization of demonstrated effectiveness in improving the quality of mathematics and science teachers. 
(2)Summer workshop or instituteThe term summer workshop or institute means a workshop or institute, conducted during the summer, that— 
(A)is conducted for a period of not less than 2 weeks; 
(B)includes, as a component, a program that provides direct interaction between teachers and faculty from institution of higher education; 
(C)provides for followup training during the academic year that is conducted in the classroom with direct interaction with partnership participants for a period of not less than 3 consecutive or nonconsecutive days, except that if the followup training is for teachers in rural school districts, the followup training may be conducted entirely through distance learning; and  
(D)may provide for continuous followup training during the academic year that is conducted via an online forum that may include— 
(i)a discussion forum for teachers to share best practices; and 
(ii)a question and answer forum for teachers to ask questions of any other member of the partnership. 
2202.Grants for mathematics and science partnerships 
(a)Authorized activitiesAn eligible partnership shall use funds provided under this part for one or more of the following activities related to elementary schools or secondary schools: 
(1)Creating opportunities for enhanced and ongoing professional development of mathematics and science teachers that improves the subject matter knowledge of such teachers. 
(2)Promoting strong teaching skills for mathematics and science teachers and teacher educators, including integrating reliable scientifically based research teaching methods and technology-based teaching methods into the curriculum. 
(3)Establishing and operating mathematics and science summer workshops or institutes, including followup training, for elementary school and secondary school mathematics and science teachers that— 
(A)shall— 
(i)directly relate to the curriculum and academic areas in which the teacher provides instruction, and focus only secondarily on pedagogy; 
(ii)enhance the ability of the teacher to understand and use the challenging State academic content standards for mathematics and science and to select appropriate curricula; and 
(iii)train teachers to use curricula that— 
(I)are based on scientific research; 
(II)align with challenging State academic content standards; 
(III)incorporate project-based learning techniques; and 
(IV)are object-centered, experiment-oriented, and concept- and content-based; and 
(B)may include— 
(i)programs that provide teachers and prospective teachers with opportunities to work under the guidance of experienced teachers and college faculty; 
(ii)instruction in the use of data and assessments to inform and instruct classroom practice; and 
(iii)professional development activities, including supplemental and followup activities, such as curriculum alignment, distance learning, and activities that train teachers to utilize technology in the classroom. 
(4)Recruiting and retaining quality mathematics, engineering, and science majors to teaching through the use of— 
(A)signing and performance incentives that are linked to activities proven effective in retaining teachers, or for recruiting individuals with demonstrated professional experience in mathematics, engineering, or science into teaching; 
(B)stipends provided to mathematics and science teachers for certification through alternative routes; 
(C)scholarships for teachers to pursue advanced course work in mathematics, engineering, or science; and 
(D)other programs that the State educational agency determines to be effective in recruiting and retaining individuals with strong mathematics, engineering, or science backgrounds. 
(5)Developing or redesigning more rigorous mathematics and science curricula that are aligned with challenging State and local academic content standards and with the standards expected for postsecondary study in mathematics and science. 
(6)Establishing distance learning programs for mathematics and science teachers using curricula that are innovative, content-based, and based on scientifically based research that is current as of the date of the program involved. 
(7)Designing programs to prepare a mathematics or science teacher at a school to provide professional development to other mathematics or science teachers at the school and to assist beginning and other teachers at the school, including (if applicable) a mechanism to integrate the teacher’s experiences from a summer workshop or institute into the provision of professional development and assistance. 
(8)Establishing and operating programs to bring mathematics and science teachers into contact with working scientists, mathematicians, and engineers, to expand such teachers’ subject matter knowledge of and research in science and mathematics. 
(9)Designing programs to identify and develop exemplary mathematics and science teachers in the kindergarten through grade 8 classrooms. 
(10)Training mathematics and science teachers and developing programs to encourage young women and other underrepresented individuals in mathematics and science careers (including engineering and technology) to pursue postsecondary degrees in majors leading to such careers. 
(b)Evaluation and accountability plan 
(1)In generalEach eligible partnership receiving a grant or subgrant under this part shall develop an evaluation and accountability plan for activities assisted under this part that includes rigorous objectives that measure the impact of activities funded under this part. 
(2)ContentsThe plan developed pursuant to paragraph (1)— 
(A)shall include measurable objectives to increase the number of mathematics and science teachers who participate in content-based professional development activities; 
(B)shall include measurable objectives for improved student academic achievement on State mathematics and science assessments or, where applicable, an International Mathematics and Science Study assessment; and 
(C)may include objectives and measures for— 
(i)increased participation by students in advanced courses in mathematics and science; and 
(ii)increased percentages of elementary and secondary school teachers with academic majors or minors, or group majors or minors, in mathematics, engineering, or the sciences. 
(c)ReportEach eligible partnership receiving a grant or subgrant under this part shall report annually to the Secretary regarding the eligible partnership’s progress in meeting the objectives described in the accountability plan of the partnership under subsection (b). 
2203.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $450,000,000 for fiscal year 2014 and such sums as may be necessary for each of the 5 succeeding fiscal years.. 
6.Special rule relating to subgrants to eligible partnershipsSection 2132(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6632(c)) is amended by striking 50 and inserting 75.  
 
